.  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 12/3/2021, in which claims 2, 7, 10-11, 15-18, 20-22, 26-33, 35-38, 40-41 and 44-49  were cancelled, is acknowledged.  Claims 1, 3-6, 8-9, 12-14, 19, 23-25, 34, 39, and 42-43 are pending.  
Priority
	The instant application claims priority to US provisional application 62/886,798, filed 8/14/2019.

Information Disclosure Statement
The information disclosure statements (IDS) dated 12/21/2020 and 12/3/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.

Election/Restrictions
Applicant’s election without traverse of Group I and compound 15 on page 82 of the specification (15th compound recited in instant claim 39),  in the reply filed on 12/3/2021, is acknowledged.  Initial examination has found that the elected species is free of the prior art.  In view of this, the examiner has withdrawn the species election.  

Claims 1, 3-6, 8-9, 12-14, 19, 23-25, 34, 39 and 42-43 are examined on the merits herein.
Claim Objections
Claim 39 is  objected to because of the following informalities:  The 89th compound of instant claim 39 has a carbonyl group in close proximity to a “F” atom of the trifluoromethyl group attached to the phenyl ring.  The close proximity of these groups gives the compound an appearance of a bond or association between these two groups, which would result in an additional ring structure.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For these reasons, claims 4 and 8 are indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 34 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/246455 to Jones (PTO-892).
Jones ‘455 teaches methods and compositions for treating diseases of the gastrointestinal tract with an integrin inhibitor (abstract). 


    PNG
    media_image1.png
    219
    344
    media_image1.png
    Greyscale
(pages 999, 1008, last compound on page 1048).
This compound meets the limitations of instant formula (I) when R2, R5, R7, R8 are H, Z1-Z4 are CRc, wherein Rc is H, R1 is a 6 membered heteroaryl containing two N, one C(O) and substituted with CH3, a C1-4alkyl, and methoxy, a C1-4alkoxyl, R2 is Cl, a halo, R6 is methoxy, a C1-4alkyoxyl, and R4 is -NRb1Rb2, wherein Rb1 and Rb2 are H.
Therapeutic formulations can be prepared by mixing the integrin inhibitor having the desired degree of purity with optionally physiologically acceptable carriers, excipients, or stabilizers (pg. 39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 12-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/246455 to Jones (PTO-892) as applied to claims 1, 34 and 43 above.
Jones ‘455 is applied as discussed in the above 35 U.S.C. 102 rejection.
Jones ‘455 teaches the integrin inhibitors with 
    PNG
    media_image2.png
    81
    92
    media_image2.png
    Greyscale
 and
    PNG
    media_image3.png
    64
    73
    media_image3.png
    Greyscale
at the R1 position of the instant invention (pg. 1081).

	Jones ‘455 differs from that of the instantly claimed invention, in that it does not exemplify 
    PNG
    media_image2.png
    81
    92
    media_image2.png
    Greyscale
 or
    PNG
    media_image3.png
    64
    73
    media_image3.png
    Greyscale
at the R1 position of the instant invention, and it does not exemplify F at the R2 position of the instant invention and -CH3 at the R6 position of the instant invention.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to modify 
    PNG
    media_image1.png
    219
    344
    media_image1.png
    Greyscale
of Jones ‘455 by substituting 
    PNG
    media_image4.png
    67
    91
    media_image4.png
    Greyscale
with  
    PNG
    media_image2.png
    81
    92
    media_image2.png
    Greyscale
 or
    PNG
    media_image3.png
    64
    73
    media_image3.png
    Greyscale
,  to arrive at the instantly claimed compound.  One of ordinary skill in the art would have been motivated to substitute
    PNG
    media_image4.png
    67
    91
    media_image4.png
    Greyscale
with  
    PNG
    media_image2.png
    81
    92
    media_image2.png
    Greyscale
 or
    PNG
    media_image3.png
    64
    73
    media_image3.png
    Greyscale
, with a reasonable expectation of success, because 
    PNG
    media_image2.png
    81
    92
    media_image2.png
    Greyscale
 ,
    PNG
    media_image3.png
    64
    73
    media_image3.png
    Greyscale
 and
    PNG
    media_image4.png
    67
    91
    media_image4.png
    Greyscale
as equivalent groups, at the R1 position of the instant invention, on integrin inhibitors of formula (I) of Jones ‘455.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify 
    PNG
    media_image1.png
    219
    344
    media_image1.png
    Greyscale
of Jones ‘455 by substituting H with F at the R2 position of the instant invention and by substituting H with -CH3 at the R6 position of the instant invention to arrive at the instantly claimed compound.  One of ordinary skill in the art would have been motivated to substitute H with F and H with -CH3 because Jones ‘455 teaches that hydrogen, fluorine and methyl are interchangeable groups at the R2 and R6 positions of the instant invention.  Thus, one of skill in the art would have a reasonable expectation that the substitution would create an integrin inhibitor. 

Allowable Subject Matter
Claims 5-6, 9, 23-25, 39, and 42 are objected to as being dependent upon a rejected base claim, but appear to be in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    219
    344
    media_image1.png
    Greyscale
, Jones ‘455 does not specifically teach compounds of instant formula (I) wherein R4 is a 3-10 membered heterocyclyl or a 5-10 membered heteroaryl, or a trifluoromethyl-C3 alkyl chain.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/L.Q.W./Examiner, Art Unit 4125                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622